          Case 1:18-cv-11002-LTS-SN Document 163 Filed 04/07/21 Page 1 of 2




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K                                                                  AApril
                                                                                                                   pril 7,
                                                                                                                        7, 22021
                                                                                                                             021

 YI S U N ,

                                                Pl ai ntiff,
                                                                                        1 8- C V - 1 1 0 0 2 (L T S ) ( S N)
                                - a g ai nst-
                                                                                                   O R DE R
 N E W Y O R K CI T Y P O LI C E
 D E P A R T M E N T , et al.

                                                D ef e n d a nts.


           O n F e br u ar y 8, 2 0 2 1, t h e C o urt gr a nt e d t h e D ef e n d a nts a n e xt e nsi o n of ti m e in w hi c h to

c o m pl y wit h th e C o urt’s V al e nti n Or d er, a n d gr a nt e d a n e q u al e xt e nsi o n t o t h e P l ai ntiff in w hi c h

t o fil e h e r A m e n d e d C o m pl ai nt, w hi c h w as d u e o n A pril 5, 2 0 2 1. S e e E C F N o. 1 5 2. T o d at e, t h e

Pl ai ntiff h as f ail e d t o fil e t h e A m e n d e d   Co m pl a i nt. I n li g ht of h er pr o s e st at us, th e C o urt gra nts

t h e P l ai ntiff a n a d diti o n al 3 0 d a ys in w hi c h t o fil e th e A m e n d e d C o m pl ai nt, d u e n o l at er th a n

M a y 7, 2 0 2 1.

S O    OR D E R E D.




D at e d : A pril 7, 2 0 2 1
          N e w Yor k, N e w Yor k




                                                                     1
Case 1:18-cv-11002-LTS-SN Document 163 Filed 04/07/21 Page 2 of 2




              DEFENDANTS AND SERVICE ADDRESSES

      Officer Edwin Lau (Shield No. 6902)
      New York City Police Department
      25th Precinct
      120 E. 119th Street
      New York, NY 10035

      Officer Michael Mendez (Shield No. 7126)
      New York City Police Department
      25th Precinct
      120 E. 119th Street
      New York, NY 10035

      Officer Andrew Plaza (Shield No. 20827)
      New York City Police Department
      42nd Precinct
      830 Washington Ave.
      Bronx, NY 10451

      Karanveer Balagad (Shield No. 15738)
      New York City Police Department
      25th Precinct
      120 E. 119th Street
      New York, NY 10035




                                     2
